Citation Nr: 0534197	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  99-06 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a right ankle 
disability from 10 percent.  

2.  Entitlement to an increased rating for a left knee 
disability from 10 percent for the period prior to October 
15, 1999.  

3.  Entitlement to an increased rating for a left knee 
disability from 30 percent for the period beginning October 
15, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
February 1981, and from April 1982 to April 1986.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim seeking 
entitlement to an increased rating for residuals of a right 
ankle fracture from 10 percent, and denied an increased 
rating for postoperative residuals for resection of a median 
synovial plica of the left knee from 10 percent.  By rating 
decision dated April 2001, the RO increased the veteran's 
left knee rating to 30 percent effective October 15, 1999.   


FINDINGS OF FACT

1.  Even with pain on motion, weakened movement, excess 
fatigability, and incoordination considered (including during 
flare-ups), the evidence does not show that the veteran has 
marked limitation of motion of the right ankle, or its 
equivalent.  

2.  For the period prior to October 15, 1999, even with pain 
on motion, weakened movement, excess fatigability, and 
incoordination considered (including during flare-ups), the 
evidence does not show that the veteran had limitation of 
extension to 15 degrees, or limitation of flexion to 30 
degrees, or its equivalent.  

3.  For the period prior to October 15, 1999, the veteran did 
not have subluxation or lateral instability of the left knee 
that could be described as moderate.  

4.  For the period beginning October 15, 1999, even with pain 
on motion, weakened movement, excess fatigability, and 
incoordination considered (including during flare-ups), the 
evidence does not show that the veteran has limitation of 
extension to 30 degrees, or limitation of flexion to 45 
degrees, or its equivalent.  

5.  The veteran does not have arthritis or dislocated 
cartilage of the left knee


CONCLUSIONS OF LAW

1.  Entitlement to an increased rating for residuals of a 
right ankle fracture from 10 percent is denied.  38 U.S.C.A. 
§ § 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4,45, 
4.71a, Diagnostic Codes 5271 (2005).

2.  For the period prior to October 15, 1999, entitlement to 
an increased rating for postoperative residuals for resection 
of medial synovial plica of the left knee from 10 percent is 
denied.  38 U.S.C.A. § § 1155, 5107 (b) (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4,45, 4.71a, Diagnostic Codes 5260, 
5261, 5257, 5258, 5259 (2005).

3.  For the period beginning October 15, 1999, entitlement to 
an increased rating for postoperative residuals for resection 
of medial synovial plica of the left knee from 30 percent is 
denied.  38 U.S.C.A. § § 1155, 5107 (b) (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4,45, 4.71a, Diagnostic Codes 5260, 
5261, 5257, 5258, 5259 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2005).  In the December 2002 letter, the RO informed the 
veteran that he should submit evidence showing that he had 
been treated for his left knee and right ankle since 1998.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2005).  In the December 2002 
letter, the RO informed the veteran that the RO would get 
such things as evidence kept by the VA and any other federal 
government agency, and medical records from a VA facility, 
and that it would request private treatment records, if the 
veteran completed a release form.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2005).  The 
December 2002 told the veteran to complete a VA Form 21-4142 
for each non-VA provider he had seen if he wanted the RO to 
request the records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2005).  Even though the May 2003 letter did not specifically 
request that the veteran provide any evidence in his 
possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), as will be described below, it is 
determined that the veteran is also not prejudiced by such 
failure.  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in October 1998, it is determined that he is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision predated the VCAA, the required 
notices described in the VCAA could not have been given 
before then.  Furthermore, VA has consistently asked the 
veteran for information about where and by whom he was 
treated for his ankle and knee throughout the more than 7 
years that his claim has been adjudicated.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the December 2002 VCAA letter.  Following that 
letter, the development of the claim continued, and, in March 
2005, the claim was reviewed and the veteran was sent a 
supplemental statement of the case.  As a result, the veteran 
was provided the required notices and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Background

The veteran underwent a VA orthopedic examination in May 
1999.  The examiner noted the veteran's continuing ongoing 
pain, soreness, and tenderness in the left knee.  He was 
using crutches and a brace to get around.  He had stiffness, 
limited motions, swelling, and giving way of the left knee.  
Regarding the right ankle, the veteran had some chronic pain, 
soreness, and tenderness.  He was not wearing a brace.  He 
had limited functional capabilities.  He had been disabled 
since 1996 and not working.  He could barely stand and walk.  
He had a lot of gait abnormalities.  

Examination showed the veteran ambulating with crutches.  He 
could not toe or heel walk or squat.  Examination of the left 
knee showed some soreness and tenderness, very generalized 
over the medial and anterior part of the knee.  He had motion 
from 0 to 70 degrees of flexion, limited by a lot of pain and 
soreness.  He had some anterior knee pain, and some medial 
and lateral compartment pain.  The examiner could not detect 
any medial, lateral, anterior, or posterior instability.  
McMurray was negative.  Examination of the right ankle showed 
some generalized tenderness and soreness and pain over the 
lateral aspect.  He could dorsiflex 10 degrees and plantar 
flex 40 degrees.  No instability was noted.  Diagnoses were 
residual postoperative injury to the left knee and residual 
fracture to the right ankle.  

VA x-rays from May 1999 showed no significant bone pathology 
of the right ankle or left knee.  

The veteran was afforded a hearing before the RO in June 
1999.  He stated that sometimes his knee gave way.  He stated 
that he had to wear a knee brace.  He indicated that he could 
not straighten out his knee.  

VA Medical Center treatment records were submitted from 1999 
to 2000.  An x-ray of the right ankle from August 1999 showed 
that a moderate-sized spur was seen arising from the 
posterior plantar aspect of the os calcis.  He was seen for 
laxity in his right ankle in October 1999.  Range of motion 
of the right knee showed flexion from 20 to 90 degrees.  It 
was noted that the veteran held his knee in 10-20 degrees of 
flexion.  He was prescribed a right ankle brace, and physical 
therapy for his left knee.  He had his left knee injected in 
March 2000.  An x-ray from March 2000 showed a normal left 
knee, and showed no acute fracture or dislocation of the 
right ankle.  

The veteran was scheduled to appear for a VA orthopedic 
examination in May 2004, but failed to appear for said 
examination.  


Analysis

Relevant laws and regulations

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2005), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted.


  Entitlement to an increased rating for a right ankle 
disability from 10 percent.

When there is marked limited motion of the ankle, then a 20 
percent rating is assigned.  When there is moderate limited 
motion of the ankle, then a 10 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5271 (2005).

The standard ranges of motion of the ankle are 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 
4.71, Plate II (2005).  When there is ankylosis of the ankle 
and it is in plantar flexion less than 30 degrees, then a 20 
percent rating is assigned.  When there is ankylosis of the 
ankle in plantar flexion between 30 and 40 degrees or in 
dorsiflexion between 0 and 10 degrees, then a 30 percent 
rating is assigned.  Where there is ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity, then a 40 percent rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5270 (2005)

The veteran's disability was evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71(a), Diagnostic Code 5271, 
for moderate limitation of motion of the ankle.  In order for 
the veteran to obtain a higher rating of 20 percent under 
Diagnostic Code 5271, the evidence must show that his 
limitation of motion was marked during the period in 
question.  

In this instance, the evidence does not show that the 
veteran's limitation of motion was "marked" for any period 
in question.  The only time that the veteran's range of 
motion in his ankle was measured was at his May 1999 VA 
examination when it was shown that he could dorsiflex 10 
degrees and plantar flex 40 degrees.  Since standard range of 
motion is 0 degrees for dorsiflexion, and 45 degrees for  
plantar flexion, these findings are certainly indicative of 
"moderate" limitation of motion.  However, considering the 
veteran's near normal plantar flexion, they are not deemed to 
rise to the level of "marked" limitation of motion.  

Regarding the factors discussed in 38 C.F.R. § 4.40 and 
§ 4.45 (pain, weakened movement, excess fatigability, and 
incoordination), at the veteran's May 1999 VA examination, he 
described chronic pain and tenderness in his right ankle.  
Furthermore, he was prescribed a right ankle brace in October 
1999.  However, considering that the veteran's plantar 
flexion was so close to normal at the May 1999 VA 
examination, even when the veteran's disability is considered 
with those factors in 38 C.F.R. § 4.40 and § 4.45, it is 
adjudged that the veteran's overall motion loss does not rise 
to the level of "marked" limitation of motion.  Thus, he is 
not entitled to an increased rating.  

It is pointed out that although the veteran was scheduled for 
a VA examination in May 2004, he did not appear for said 
examination.  Consequently, additional limitation of motion 
findings could not be made.  The veteran was apprised in a 
letter of the consequences of not appearing for the 
examination.  As the Court has noted, the duty to assist is 
not always a one-way street. Wood v. Derwinski, 1 Vet.App. 
190, 193 (1991).  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b). 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim, and his claim 
for an increased rating must be denied.  


  Entitlement to increased ratings for a left knee disability 
(from 10 percent for the period prior to October 15, 1999, 
and from 30 percent for the period beginning October 15, 
1999).

When flexion of the leg is limited to 15 degrees, then a 30 
percent rating is assigned.  When flexion of the leg is 
limited to 30 degrees, then a 20 percent rating is assigned. 
When flexion of the leg is limited to 45 degrees, then a 10 
percent rating is assigned.  When flexion of the leg is 
limited to 60 degrees, then a noncompensable rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5260 (2005).

When extension of the leg is limited to 45 degrees, then a 50 
percent rating is assigned.  When extension of the leg is 
limited to 30 degrees, then a 40 percent rating is assigned.  
When extension of the leg is limited to 20 degrees, then a 30 
percent rating is assigned.  When extension of the leg is 
limited to 15 degrees, then a 20 percent rating is assigned.  
When extension of the leg is limited to 10 degrees, then a 10 
percent rating is assigned.  When extension of the leg is 
limited to 5 degrees, then a noncompensable rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5261 (2005).  

Regarding other impairments of the knee, when there is severe 
recurrent subluxation or severe lateral instability, then a 
30 percent rating is assigned.  When there is moderate 
recurrent subluxation or moderate lateral instability, then a 
20 percent rating is assigned.  When there is slight 
recurrent subluxation or slight lateral instability, then a 
10 percent rating is assigned.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5257 (2005).

When cartilage from the knee has been removed, but the knee 
is still symptomatic, then a 10 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2005).  When 
cartilage from the knee is dislocated, with frequent episodes 
of "locking", pain, and effusion into the joint, then a 20 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (2005).

In a precedent opinion binding on both the RO and the Board, 
the VA's General Counsel held that although a veteran can be 
rated separately under both Diagnostic Code 5257 and 
Diagnostic Code 5003, "a separate rating must be based upon 
additional disability."  When a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also have 
limitation of motion under Diagnostic Code 5260 or 5261 in 
order to obtain a separate rating for arthritis." VAOGCPREC 
23-97 (July 1, 1997).

Under Diagnostic Code 5003 for degenerative arthritis, such 
disability is to be rated according to limitation of motion 
of the knee.  The law provides that, to warrant a separate 
rating for arthritis, the veteran must at least be entitled 
to a noncompensable rating under limitation of motion.  If 
limitation of motion exists which is noncompensable, then a 
10 percent rating is to be assigned.  If there is no 
limitation of motion, the veteran can still be assigned a 10 
percent rating if there is x-ray evidence of involvement of 2 
more major joints or 2 or more minor joints.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2004).  

38 C.F.R. § 4.59 provides that "[i]t is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint."  Read together, 
Diagnostic Code 5003 and section 4.59 thus prescribe that a 
painful major joint or group of joints affected by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 10 
percent rating, even though there is no actual limitation of 
motion. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

The veteran was assigned a 30 percent for his left knee 
effective October 15, 1999, because VA records from said date 
showed extension limited to 20 degrees, such that a 30 
percent rating under Diagnostic Code 5261 was appropriate.  

For the period prior to October 15, 1999, the evidence does 
not show that a higher rating than 10 percent rating is 
appropriate.  

Under Diagnostic Code 5260, flexion must be limited to 30 
degrees to warrant a 20 percent rating.  Under Diagnostic 
Code 5261, extension must be limited to 15 degrees to warrant 
a 20 percent rating.  The only evidence with range of motion 
findings for the appellate period prior to October 15, 1999, 
is from the May 1999 VA examination.  As the veteran's range 
of motion at said examination was from 0 to 70 degrees, he is 
not entitled to an increased rating under Diagnostic Codes 
5260 or 5261.  

Regarding the factors discussed in 38 C.F.R. § 4.40 and 
§ 4.45 (pain, weakened movement, excess fatigability, and 
incoordination), it is true that at the May 1999 VA 
examination, the examiner noted that the veteran's range of 
motion was limited by a lot of pain and soreness.  However, 
considering that the veteran's extension was not even limited 
to a noncompensable degree (measured at 5 degrees), and that 
his flexion was also not limited to a noncompensable degree 
(measured at 60 degrees), it is determined that even with the 
aforementioned factored considered, the veteran's limitation 
of extension is not deemed disabling enough to be the 
equivalent of limitation to 15 degrees to warrant a 20 
percent rating.  Similarly, the veteran's limitation of 
flexion is not deemed disabling enough to be the equivalent 
of limitation to 30 degrees to warrant a 20 percent rating.  
Thus, the veteran is not entitled to an increased rating to 
20 percent under Diagnostic Codes 5260 or 5261.  

Using the same reasoning as that in the paragraph above, it 
is deemed that the veteran is not entitled to a separate 
rating under both Diagnostic Codes 5260 and 5261.  VAOPGCPREC 
9-2004.  As discussed above, the May 1999 VA examination did 
not even show flexion limited to 60 degrees for a 
noncompensable rating under Diagnostic Code 5260, or 
extension limited to 5 degrees under Diagnostic Code 5261.  

The veteran is not entitled to an increased rating under 
Diagnostic Code 5257 as the evidence does not show 
subluxation or lateral instability.  At the May 1999 VA 
examination, the examiner could not detect any medial, 
lateral, anterior, or posterior instability.  

As the evidence does not show dislocated cartilage, the 
veteran is not entitled to an increased rating to 20 percent 
rating under Diagnostic Code 5258.

Thus, based on the evidence discussed above, it must be 
concluded that the veteran is not entitled to an increased 
rating for his left knee disability from 10 percent for the 
period prior to October 15, 1999.  Next, it must be 
determined whether the veteran is entitled to an increased 
rating for his left knee disability from 30 percent for the 
period beginning October 15, 1999.  

For the period beginning October 15, 1999, the veteran is not 
entitled to an increased rating to 40 percent for limitation 
of extension under Diagnostic Code 5261 as the veteran does 
not have extension limited to 30 degrees, or its equivalent.  
Even with the factors under 38 C.F.R. § 4.40 and 4.45 
considered, the veteran's limitation of extension is not 
deemed disabling enough to be the equivalent of limitation to 
30 degrees to warrant a 40 percent rating.  For one thing, 
pain on motion was not noted when the veteran was seen in 
October 1999.  Also, the veteran did not appear for his 
scheduled VA examination in May 2004 so that findings 
regarding the factors in 38 C.F.R. § 4.40 and 4.45 could be 
made.  

The veteran is not entitled to an increased rating for 
limitation of flexion under Diagnostic Code 5260 as a 30 
percent rating is the highest rating assignable under 
Diagnostic Code 5260.  The veteran is not entitled to 
separate ratings for limitation of extension and flexion 
under VAOPGCPREC 9-2004 since his flexion was to 90 degrees 
in October 1999, and a noncompensable rating is assigned for 
limitation of flexion to 60 degrees.  Even with the factors 
under 38 C.F.R. § 4.40 and 4.45 considered, the veteran's 
limitation of flexion is not deemed disabling enough to be 
the equivalent of limitation to 45 degrees to warrant a 10 
percent rating.

The veteran is not entitled to an increased rating under 
Diagnostic Code 5257 as a 30 percent rating is the highest 
rating assignable under said rating.  As the evidence does 
not show arthritis of the left knee, the veteran is not 
entitled to separate ratings for arthritis of the knee and 
lateral instability.  VAOGCPREC 23-97.  

As the evidence does not show that the veteran has arthritis 
of the left knee, the veteran is not entitled to a separate 
rating for arthritis. VAOGCPREC 23-97 (July 1, 1997).

It is pointed out that although the veteran was scheduled for 
a VA examination in May 2004, he did not appear for said 
examination.  Consequently, additional limitation of motion 
findings could not be made.  The veteran was apprised in a 
letter of the consequences of not appearing for the 
examination.  As the Court has noted, the duty to assist is 
not always a one-way street. Wood v. Derwinski, 1 Vet.App. 
190, 193 (1991).  

Thus, based on the evidence discussed above, it must be 
concluded that the veteran is not entitled to an increased 
rating for his left knee disability from 30 percent for the 
period beginning October 15, 1999.

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b). 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for his left knee disability, and his claim 
for an increased rating must be denied.  







ORDER

Entitlement to an increased rating for residuals of a right 
ankle fracture from 10 percent is denied.  

For the period prior to October 15, 1999, entitlement to an 
increased rating for postoperative residuals for resection of 
median synovial plica of the left knee from 10 percent is 
denied.  

For the period beginning October 15, 1999, entitlement to an 
increased rating for postoperative residuals for resection of 
medial synovial plica of the left knee from 30 percent is 
denied.  





______________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


